Exhibit 10.10


OFFICER EMPLOYMENT AGREEMENT

        This Officer Employment Agreement (the "Agreement") is made and entered
into to become effective as of the 1st day of October, 2003, by and between
WEBCO INDUSTRIES, INC., an Oklahoma corporation (hereinafter called the
"Company"), and F. WILLIAM WEBER (hereinafter called "Officer") and incorporates
by reference the Amendment (dated December 3, 1998 and modified February 27,
2003) to the Officer Employment Agreement dated December 31, 1996.

Recitals:

Officer has served as the Company's Chief Executive Officer since the inception
of the Company's business. Officer and the Company desire to enter into this
Agreement to state the terms and conditions of Officer's employment by the
Company.

NOW THEREFORE, in consideration of the mutual covenants and promises herein and
intending to be legally bound, Officer and the Company agree as follows:

1. EMPLOYMENT OF OFFICER. The Company employs Officer to serve in the capacities
of the Company's Chairman of the Board of Directors ("Board") and Chief
Executive Officer. Officer accepts his employment by the Company in the
capacities stated and no others.

2. DUTIES. The Company and Officer recognize that it is not feasible to specify
in detail all of the duties of Officer in his capacities as Chairman of the
Board and Chief Executive Officer. In general terms, Officer will perform those
duties which are commensurate and consistent with these positions as may
reasonably be assigned to Officer by the Board. Officer shall report to the
Board and shall not have reporting responsibilities to any other person. Without
limiting the generality of the foregoing, Officer shall attend and be entitled
to participate in all meetings of the Company's Board and stockholders.

3. TERM. The term of this Agreement shall commence on October 1, 2003 and shall
terminate on September 30, 2006 or earlier upon the occurrence of any of the
following (herein called "Termination Events"):
(a) The mutual agreement of the parties;
(b) The voluntary resignation by Officer;
(c) Officer's death;
(d) Officer's "retirement", or "permanent disability";
(e) The involuntary termination of Officer by the Company other than for
"Cause"; or
(f) The involuntary termination of Officer by the Company for "Cause".

4. COMPENSATION. During the term of this agreement, the Company agrees to pay
Officer a base compensation ("Base Compensation") as recommended by the
Compensation Committee and approved by the Board of the Company, payable in
biweekly installments and subject to federal and state withholding deductions
required by law. Officer's Base Compensation may be increased from time to time
by action of the Compensation Committee, but Officer's Base Compensation shall
not be decreased below Officer's then current Base Compensation without
Officer's consent. This paragraph shall not exclude Officer from receiving bonus
compensation provided by the Company's Compensation Committee or Board, either
for Officer individually or as a participant in a bonus pool. Additionally, this
paragraph shall not exclude Officer from receiving stock grants, stock options
or participating in any other employee benefit plan involving the Company's
stock, as determined by the Company's Compensation Committee or by the Board.

5. EXPENSE REIMBURSEMENT. The Company will reimburse Officer for all
out-of-pocket expenses incurred by Officer in the performance of Officer's
service for the Company. The Company recognizes that Officer's participation in
professional societies and civic organizations will enhance Officer's
capabilities and the image of the Company in the local community. Accordingly,
as a part of Officer's duties, the Company expects Officer to participate in
professional society activities and civic club activities. The Company will
reimburse Officer for professional society and civic club dues and will provide
Officer with reasonable time off with pay to attend professional and civic club
meetings.

6. FRINGE BENEFITS. The Company will provide Officer with the following "fringe
benefits":
(a) Vacation. Thirty (30) days per calendar year with full salary. Unused
vacation days in any calendar year may not be carried over and used in any
subsequent calendar year.
(b) Physical Examination. An annual complete physical examination by a physician
of Officer's selection.
(c) Medical Insurance. Medical insurance for Officer and Officer's dependents
with deductible and co-payment provisions that are consistent with the Company's
general Medical Insurance Plan.
(d) Club Dues. Reimbursement for country club, Summit Club and Admirals Club (or
other comparable clubs) memberships and dues.
(e) Automobile. The use of an automobile appropriate to Officer's position.
The foregoing shall not be exclusive and Officer shall be entitled to
participate in all other employee benefits, which the Company extends to
executive officer employees of the Company generally or to Officer individually.

7. TERMINATION BY MUTUAL AGREEMENT OR VOLUNTARY RESIGNATION BY OFFICER. In the
event Officer's employment with the Company terminates by mutual agreement of
the Company and Officer or Officer voluntarily resigns from the employment of
the Company, this Agreement will terminate effective upon the date of Officer's
termination of employment and Officer shall be entitled to receive his Base
Compensation as then in effect and all other amounts due Officer under this
Agreement through the date of such termination. In addition, but without
duplication, Officer will be entitled to the standard benefits available to any
employee who voluntarily terminates his or her employment with the Company as
well as any other compensation and benefits as may be mutually agreed to in
writing and approved by the Compensation Committee of the Board.

8. TERMINATION IN THE EVENT OF DEATH. In the event Officer's employment with the
Company terminates by reason of the death of Officer, this Agreement will
terminate effective upon the date of Officer's death and the legal
representative or beneficiary of Officer shall be entitled to receive all
accrued benefits under this Agreement through the date of Officer's death. In
addition, if officer is still employed by the Company at the time of his death,
the legal representative or beneficiary of Officer shall be entitled to receive
a lump sum equal to $225,000 less any amounts paid under any life insurance
carried by the Company to Officer upon his death. All payments under this
Section 8 shall be paid to Officer's estate or Officer's designated beneficiary
within thirty days (30) of notice to the Company of Officer's death.

9. TERMINATION DUE TO OFFICER'S RETIREMENT OR PERMANENT DISABILITY. In the event
Officer's employment with the Company terminates by reason of "retirement" of
Officer or the "permanent disability" of Officer, this Agreement will terminate
effective upon the date of such termination and Officer will be entitled to the
following; provided that, Officer does not become an employee or consultant for
any competitors of the Company during the respective period set forth below:
(a) Officer will receive non-discretionary bonuses for the 2 years immediately
following his termination (inclusive of the bonus payable for the year in which
such termination occurred) as if Officer was still employed by the Company.
(b) The Company will make one month's Cobra payment (or otherwise provide
comparable insurance) on behalf of the Officer for each year Officer was
employed by the Company in any capacity.
(c) Officer will receive his Base Compensation and other benefits under this
Agreement for the first six (6) months of such disability.
(d) For purposes of this Agreement, the term "retirement" shall mean as such
term is defined in the Company's policies and procedures from time to time in
effect, or if no such policies and procedures are in effect, as such term is
defined in the Social Security Act of 1935, as amended. The term "permanent
disability" shall mean the inability of Officer to perform his duties under this
Agreement due to physical or mental incapacity for a period of six (6)
consecutive months or for a period of eight (8) months during any twelve
consecutive month period.

10. INVOLUNTARY TERMINATION OF OFFICER OTHER THAN FOR CAUSE. In the event
Officer's employment with the Company is terminated by the Company without
"Cause" (as such term is defined below), this Agreement will terminate effective
upon the date of such termination and Officer will be entitled to the following
as long as Officer does not become an employee or consultant for any of the
Company's competitors during the respective period:
(a) Officer (or his designated beneficiary) will continue to receive his Base
Compensation as in effect at the time of such termination for a period of twelve
(12) months following such termination.
(b) Officer will receive non-discretionary bonuses for the 2 years immediately
following his termination (inclusive of the bonus payable for the year in which
such termination occurred) as if he was still employed by the Company.
(c) The Company will provide one month's insurance, through Cobra or other
comparable insurance, on behalf of Officer for each year Officer was employed by
the Company in any capacity.

11. TERMINATION FOR CAUSE. The Company may terminate Officer's employment with
the Company for Cause. In the event Officer's employment with the Company is
terminated by the Company for "Cause", this Agreement will terminate effective
upon such termination for Cause and Officer shall not be entitled to any of the
benefits of this Agreement through the date of such termination or otherwise.
For purposes of this Agreement, the Company shall have "Cause" to terminate the
Officer's employment only on the basis of:
(a) Officer's willful and continued failure to substantially perform his duties
with the Company (other than any such failure resulting from his incapacity due
to physical or mental illness) after a written demand for substantial
performance is delivered to Officer by the Company's Board which specifically
identifies the manner in which such Board believes that Officer has not
substantially performed his duties; or
(b) Officer's willful engagement in conduct materially and demonstrably
injurious to the Company.
For purposes of this subsection, no act or failure to act on the Officer's part
shall be considered "willful" unless done, or omitted to be done, by Officer not
in good faith and without reasonable belief that his action or omission was in
the best interest of the Company. Officer shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to Officer
a copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership (excluding Officer) of the Company's Board,
at a meeting of the Board called and held for the purpose, finding that in the
good faith opinion of the Board Officer was guilty of conduct set forth in
subsection (a) or (b) of this Section and specifying the particulars thereof in
detail. If Officer believes that the Company does not have Cause to terminate
Officer's employment, Officer may request, by written notice to the Company
given within thirty (30) days from the date Officer received a copy of the
resolution referred to above, that the question of Cause to terminate Officer's
employment be submitted to final and binding arbitration under the Oklahoma
Arbitration Act. Pending the arbitration decision, Officer shall be entitled to
receive all of Officer's benefits under this Agreement.

12. CHANGE IN CONTROL. The provisions of this paragraph will be "triggered" by a
"Change in Control" of the Company. For the purpose of this paragraph, a "Change
in Control" shall be deemed to have occurred if:
(a) There shall be consummated any consolidation, merger or sale of all or
substantially all of the assets and business of the Company following which the
holders of the Company's common stock immediately prior to such transaction own
less than 80% of the combined voting power of the surviving entity immediately
after such transaction; or
(b) The shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or
(c) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as amended (the "Exchange Act"), other than
the Company, the F. William Weber Family or any employee benefit plan sponsored
by the Company, shall become the beneficial owner directly or indirectly (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing either (i) 51% of the Company's common stock or (ii) a greater
percentage of the Company's common stock than the aggregate percentage held or
controlled by the F. William Weber Family.
(d) At any time during a period of two (2) consecutive years, individuals who,
at the beginning of such period constituted the Board of the Company, shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company's shareholders of each
new director during such (2) year period was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at the
beginning of such two (2) year period.
For the purpose of this paragraph, the term, "F. William Weber Family" shall
mean, collectively, F. William Weber, Martha A. Weber, Dana S. Weber, Kimberly
Weber Frank, Ashley Weber, and the lineal descendants of the persons above
named.

In the event of a Change of Control as above defined that is not the result of a
mutual consent with Officer, the Company or the entity surviving such
transaction shall pay Officer a lump sum payment equal to: (1) three (3) times
Officer's "annual cash compensation" from the Company; plus (2) such amount as
is necessary so that such payment is received net of any special or excise taxes
imposed on the payment or on Officer under the Internal Revenue Code of 1986, as
amended, or any similar provision of a subsequent revenue law. The term "annual
cash compensation" shall mean the sum of: (x) Officer's annual Base Salary in
effect at the time of the Change of Control; and (y) an amount equal to the
highest annual bonus paid Officer in the three (3) calendar years preceding the
Change of Control. The Change of Control payment shall be made within thirty
(30) days after the Change of Control takes place, except that if Officer so
elects by notice to the Company within fifteen (15) days after the Change of
Control event, in lieu of the lump sum compensation payment, for a period of
thirty-six (36) months from the date of Change of Control, the Company shall pay
Officer monthly an amount equal to one-thirty-sixth (1/36) of the total amount
which, payable over such period in installments, would have compounded future
value equal to the amount of the lump sum compensation payment, based on the
prime interest rate, plus four (4) percentage points, of the Company's primary
banking source at the date of the Change of Control.

13. SUCCESSOR TO THE COMPANY. Except in the event of a Change of Control, the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
Officer, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Any failure of the Company to obtain such agreement prior to
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall be deemed to be a Change of Control event.

14. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given when delivered or (5)
days after posting by U.S. Mail, certified, return receipt requested, postage
prepaid as follows:

        IF TO COMPANY:
        WEBCO INDUSTRIES, INC.
        Attn: President
        P.O. Box 100
        Sand Springs, OK. 74063

        IF TO OFFICER:
        F. WILLIAM WEBER
        7449 S. Indianapolis
        Tulsa, OK 74136

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

15. MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Officer and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

16. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

17. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

18. LAWS GOVERNING. This Agreement has been entered into in the State of
Oklahoma, and shall be construed, interpreted and governed in accordance with
the laws of the State of Oklahoma without regard to the conflict of law
provisions thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement to become effective
as of the date first above written.

"OFFICER":                                             "COMPANY":
                                                                 WEBCO
INDUSTRIES, INC.
/s/ F. William Weber                                By /s/ Brad Vetal
               
F. William Weber                                          Brad Vetal
Chairman of the Board,                                  Chairman, Compensation
Committee
Chief Executive Officer